Title: To James Madison from William C. C. Claiborne, 6 March 1802 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


6 March 1802, “Near Natchez.” Refers to his letter of 5 Feb. advising JM of his request to Wilkinson to construct a blockhouse at a central location to store spare arms from Fort Adams; hopes the president will approve it. Is currently occupied with the difficult task of organizing the militia. The election of members of the territorial legislature, to be held the fourth Monday in July, has caused “party divisions, infinitely more rancourous than any I have ever witnessed in our Mother States.” Will forward a copy of the territorial laws passed at the last session as soon as they are printed. Reports that Steele has recovered his health.
 

   
   Letterbook copy (Ms-Ar: Claiborne Executive Journal). 2 pp. Printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W. C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:53–54.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:447.



   
   In a letter of 8 Apr. 1802, Secretary of War Henry Dearborn gave Claiborne permission to build a blockhouse and quarters for a company of troops on a site near Natchez. Claiborne constructed the installation near the territory’s new capital, Washington, and named it Fort Dearborn (Dearborn to Claiborne, 8 Apr. 1802, Claiborne to Dearborn, 24 May 1802 and 2 Mar. 1803, Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W. C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:110–12, 112–13, 276).


